10-2221
         Stony v. Holder
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A097 698 389
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 4th day of September, two thousand thirteen.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                ROBERT D. SACK,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _____________________________________
12
13       MANGIRING-JOHN STONY,
14                Petitioner,
15
16                         v.                                   10-2221
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONERS:              Thomas V. Massucci, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Ernesto H. Molina, Jr.,
28                                     Assistant Director; Sheri R. Glaser,
29                                     Trial Attorney; Andrea Shuford,
 1                             Legal Intern, Office of Immigration
 2                             Litigation, United States Department
 3                             of Justice, Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Mangiring-John Stony, a native and citizen

10   of Indonesia, seeks review of a May 11, 2010, decision of

11   the BIA affirming the August 27, 2008, decision of

12   Immigration Judge (“IJ”) Javier Balasquide, which denied his

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).     In re

15   Mangiring-John Stony, No. A097 698 389 (B.I.A. May 11,

16   2010), aff’g No. A097 698 389 (Immig. Ct. N.Y. City Aug. 27,

17   2008).     We assume the parties’ familiarity with the

18   underlying facts and procedural history in this case.

19       We have reviewed the IJ’s decision as supplemented by

20   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

21   Cir. 2005).     The applicable standards of review are well-

22   established.     See Yanqin Weng v. Holder, 562 F.3d 510, 513

23   (2d Cir. 2009).     Because Stony does not challenge the

24   agency’s denial of CAT relief, we address only his asylum

25   and withholding of removal claims.

                                     2
 1   I.   Past Persecution

 2        Stony first contends that the IJ ignored evidence that,

 3   when considered with the other evidence in this case,

 4   established that he suffered past persecution as an Ambonese

 5   Christian. But the IJ explicitly addressed every incident to

 6   which Stony testified, including: (1) the religious violence

 7   during the riots in 1998-2001; (2) Stony’s visit to the

 8   island of Ambon during which a resident warned him that the

 9   Laskar Jihad controlled Ambon and targeted Christians; and

10   (3) Stony’s escape from a bus stopped by Laskar Jihad

11   protesters seeking to harm Ambonese Christians.     The IJ also

12   expressly addressed Stony’s claim that he was unable to

13   practice his religion while in Indonesia, stating that Stony

14   failed to provide corroborating evidence.

15        The IJ did not, however, specifically address Stony’s

16   assertions in his asylum application that: (1) a jihadist

17   stopped his taxi in search of Christians, but released him;

18   (2) the bombing near a church shook his taxi; and (3) his

19   uncle was killed during the 1998 riots.     Nevertheless, an IJ

20   does not err by failing to discuss explicitly every piece of

21   evidence.   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d

22   315, 338 n.17 (2d Cir. 2006) (“[W]e presume that an IJ has


                                   3
 1   taken into account all of the evidence before him, unless

 2   the record compellingly suggests otherwise.”).

 3       Furthermore, the IJ reasonably concluded that Stony

 4   failed to demonstrate past persecution.       Stony stated that

 5   he was not physically harmed except for some back pain he

 6   suffered when he jumped from a bus that the Laskar Jihad had

 7   stopped.   Beyond this, Stony testified only to experiencing

 8   the threat of being harmed if the Laskar Jihad became aware

 9   that he was an Ambonese Christian.       Although Stony asserted

10   that his uncle was killed during the 1998 riots, harm to

11   relatives is not, alone, a basis for finding that Stony

12   suffered past persecution.     See Tao Jiang v. Gonzales, 500

13   F.3d 137, 141 (2d Cir. 2007).       Because Stony was not

14   targeted individually or harmed physically, the IJ

15   reasonably found that the threats of violence that Stony

16   alleged did not rise to the level of persecution even when

17   considered cumulatively.     See Ivanishvili v. U.S. Dep’t of

18   Justice, 433 F.3d 332, 342 (2d Cir. 2006) (holding that harm

19   must be sufficiently severe, rising above mere harassment,

20   to constitute persecution); See Gui Ci Pan v. U.S. Attorney

21   Gen., 449 F.3d 408, 412 (2d Cir. 2006) (noting that courts

22   have “rejected [persecution] claims involving ‘unfulfilled’

23   threats’”).

                                     4
 1   II. Pattern or Practice of Persecution

 2       Stony also argues that he demonstrated a pattern or

 3   practice of persecution of Christians in Indonesia.     To

 4   demonstrate a well-founded fear of persecution based on a

 5   pattern or practice of persecution against a particular

 6   group, a petitioner must demonstrate that the harm to that

 7   group constitutes persecution, is perpetrated or tolerated

 8   by state actors, and is “so systemic or pervasive as to

 9   amount to a pattern or practice of persecution.”    In re

10   A–M–, 23 I. & N. Dec. 737, 741 (BIA 2005); see also Mufied

11   v. Mukasey, 508 F.3d 88,92-93 (2d Cir. 2007) (accepting the

12   BIA’s standard as a reasonable one).

13       Here, Stony submitted a 2007 State Department Religious

14   Freedom Report, which acknowledged that extremist Muslim

15   groups worked to close small churches.   However, the report

16   also stated that the Indonesian government respected the

17   constitutionally protected right to freedom of religion,

18   prosecuting terrorists who targeted Christians, and that

19   Maluku, the province in which Ambon is located, “remained

20   calm and leaders of both the Muslim and Christian

21   communities and the Maluku provincial government

22   demonstrated a strong commitment to ease religious tension

23   and rebuild.”   Both the 2007 report and a 2006 State
                                   5
 1   Department report also noted that local and national

 2   Indonesian police promptly sought and prosecuted terrorists

 3   who targeted Christians.   As the State Department reports

 4   were the most recent of Stony’s background materials, the IJ

 5   reasonably relied on them in finding that Muslim-Christian

 6   relations in Indonesia were improving.   See Tu Lin v.

 7   Gonzales, 446 F.3d 395, 400 (2d Cir. 2006).

 8       The IJ also reasonably found that the lack of evidence

 9   that Stony’s wife or three children, who live in Indonesia

10   and practice Christianity, have been harmed or targeted

11   diminished Stony’s fear of future persecution.   See Melgar

12   de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999).     Based

13   on the improved relations between Muslims and Christians

14   indicated by the State Department reports and the lack of

15   evidence that Muslims targeted Stony or his family, the IJ

16   reasonably found that Stony failed to establish a well-

17   founded fear of persecution because he is Christian.     See

18   Santoso v. Holder, 580 F.3d 110, 111-12 (2d Cir. 2009)

19   (upholding agency’s rejection of pattern or practice claim

20   when background materials noted only sporadic religious

21   violence).

22        Because Stony was unable to show the objective

23   likelihood of persecution needed to make out an asylum
                                   6
1   claim, he was necessarily unable to meet the higher standard

2   required to succeed on a claim for withholding of removal.

3   See Gomez v. INS, 947 F.2d 660, 665 (2d Cir. 1991).

4       For the foregoing reasons, the petition for review is

5   DENIED.

6

7                              FOR THE COURT:
8                              Catherine O’Hagan Wolfe, Clerk




                                 7